UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7928



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


YOLANDA VIOLA BURGESS,

                                            Defendant - Appellant.



                            No. 01-7991



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


YOLANDA VIOLA BURGESS,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-00-162-A)


Submitted:   February 21, 2002             Decided:   March 6, 2002
Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Yolanda Viola Burgess, Appellant Pro Se. Kimberly Riley Pedersen,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

       In these consolidated appeals, Yolanda Viola Burgess seeks to

appeal the district court’s orders denying her motions for provi-

sion of transcripts.    We have reviewed the record and the district

court’s opinions and find no reversible error.           Accordingly, we

grant leave to proceed in forma pauperis but affirm on the reason-

ing of the district court.      See United States v. Burgess, No. CR-

00-162-A (E.D. Va. Oct. 17, 2001; Nov. 6, 2001).         We dispense with

oral    argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED



                                     2